Citation Nr: 0631895	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  00-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disorder other than PTSD.

3.  Entitlement to service connection for degenerative 
changes of the cervical spine.

4.  Entitlement to service connection for residuals of a 
right shoulder laceration.

5.  Entitlement to service connection for right foot 
disability.

6.  Entitlement to service connection for hallux limitus of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to July 1975.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1999 rating decision by the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in February 2004 when it was remanded for 
additional development.  In June 2006, a Travel Board 
hearing was held before the undersigned.  A transcript of 
this hearing is of record.

The issues of entitlement to service connection for left 
foot hallux limitus and PTSD are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  The veteran engaged in willful misconduct when he 
resisted arrest, was pushed through a glass door, and 
escaped on February 25, 1973.

2.  The veteran is not shown to have a disability of the 
right foot.

3.  A keloid scar on the veteran's right shoulder that was 
initially manifested in service is not shown to be related 
to his willful misconduct on February 25, 1973.

4.  It is not shown that any current degenerative changes of 
the cervical spine, right shoulder disability other than a 
keloid scar, or psychiatric disability other than PTSD, are 
related to a disease, injury, or event in service that is 
not of willful misconduct origin.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability other 
than PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Service connection for degenerative changes of the 
cervical spine is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  Service connection for a keloid scar on the right 
shoulder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.301, 3.303 
(2006).

4.  Service connection for residuals of a right shoulder 
laceration other than a keloid scar on the right shoulder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Service connection for a right foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding timing of notice, in Pelegrini, at 120, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying 
notice and proper subsequent VA process.  With respect to 
the claims decided herein, the initial adjudication preceded 
enactment of the VCAA.  The veteran was provided content-
complying notice by May 2003, February 2004 and March 2006 
letters (including, in the February 2004 letter, to submit 
any evidence in his possession pertaining to the claims, 
and, in the March 2006 letter, notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)).  He was given ample time to 
respond.  Thereafter, the claims were readjudicated.  See 
April 2006 Supplemental Statement of the Case (SSOC).  
Regarding the claims decided herein, the veteran's service 
medical and personnel records and pertinent post-service 
treatment records have been secured.  He has not identified 
any pertinent evidence that remains outstanding.  The Board 
further finds that no additional development, as for medical 
opinions or examinations is indicated.  Thus, VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claims.

Factual Background

A July 1973 Review of the Staff Judge Advocate notes that, 
on February 25, 1973, the veteran was accused of the robbery 
of a local club on post.  Military police identified 
themselves and told the veteran that he was under arrest.  
He resisted arrest, and a crowd at the club pushed the 
veteran and a military police investigator through a plate 
glass door.  During the confusion that followed, the veteran 
escaped police custody at that time.  He was later located 
at the hospital where he was treated for a hand injury.  

A May 12, 1975, General Court Martial Order notes that the 
charges against the veteran were dismissed.  He initially 
received a dishonorable discharge; however, the discharge 
was ultimately upgraded to Under Honorable Conditions.  See 
DD Form 214 received by the RO on January 30, 1995.

A February 1972 Report of Medical Examination notes no 
findings of any scars upon the veteran's entry into military 
service.  A December 1974 Report of Medical Examination 
notes that the veteran had a small keloid scar on his right 
shoulder, that was not considered to be disqualifying.  A 
December 1974 Report of Medical Examination notes that 
clinical psychiatric evaluation was normal.  The veteran was 
seen with complaints of bilateral foot pain in January 1975; 
the assessment was probably early stress injury.  The 
veteran's service medical records note no complaints or 
findings related to any psychiatric disability, cervical 
spine disability, or right shoulder disability other than a 
keloid scar.  

Post-service medical evidence dated from 1998 to 2004 shows 
that the veteran has been treated for dysthymia, 
paranoid/delusional disorder, degenerative changes of the 
cervical spine and degenerative changes of the right 
shoulder.

In an October 2005 Administrative Decision, the RO found 
that injuries sustained by the veteran on February 25, 1973, 
were the result of his own willful misconduct because he 
resisted arrest by a military policeman.

At a June 2006 Travel Board hearing, the veteran maintained 
that he never robbed the club in February 1973, and that he 
was unfairly targeted by military police.  He further 
maintained that the military police never identified 
themselves, and he was scared that he was going to get 
killed.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may also be 
granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can 
be no valid claim for service connection.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The United States Court of Appeals 
for Veterans Claims has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit, which has stated that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
38 CFR § 3.301(a).  Willful misconduct means an act 
involving conscious wrongdoing or known prohibited action.  
A service department finding that injury, disease or death 
was not due to misconduct will be binding on the Department 
of Veterans Affairs unless it is patently inconsistent with 
the facts and the requirements of laws administered by the 
Department of Veterans Affairs.  38 CFR § 3.1(n).  Willful 
misconduct involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  38 CFR § 3.1(n)(1).  Mere technical 
violation of police regulations or ordinances will not per 
se constitute willful misconduct.  38 CFR § 3.1(n)(2).  
Willful misconduct will not be determinative unless it is 
the proximate cause of injury, disease or death.  38 CFR § 
3.1(n)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

I.  Right Foot Disability

The veteran's service medical records note that the veteran 
was seen with complaints of bilateral foot pain in January 
1975.  The assessment was probable early stress injury.  
There is no post-service medical evidence of a right foot 
disability.  Accordingly, service connection for this 
disability is not in order.  See Brammer, supra.  Because 
the preponderance of the evidence is clearly against the 
veteran's claim, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).

II.  Keloid Scar on the Right Shoulder

A December 1974 Report of Medical Examination notes that a 
small keloid scar on the veteran's right shoulder manifested 
during his military service.  Although there is no post-
service medical evidence of the keloid scar, the Board notes 
that this type of disability is chronic by its very nature; 
therefore, the Board can assume that the keloid scar is 
still present on the veteran's right shoulder.  Furthermore, 
the evidence of record does not show that the keloid scar 
was incurred as a result of the veteran's willful misconduct 
on February 25, 1973.

Resolving all doubt in the veteran's favor, the Board finds 
that service connection is warranted for a keloid scar on 
the right shoulder.

III. Psychiatric Disability Other Than PTSD, Degenerative 
Changes of the Cervical Spine and Residuals of a Right 
Shoulder Laceration Other Than a Keloid Scar

After reviewing the evidence of record, the Board finds that 
service connection is also not warranted for a psychiatric 
disability other than PTSD, degenerative changes of the 
cervical spine, or residuals of a right shoulder laceration 
other than a keloid scar.  As was previously noted, the 
veteran's service medical records are negative for findings 
of these disabilities.  There is no post-service medical 
evidence of psychiatric disability other than PTSD until 
1998.  Specifically, VA outpatient treatment records dated 
from January 1998 to June 1998 note diagnoses of dysthymia 
and paranoid/delusional disorder.  There is no post-service 
medical evidence of degenerative changes of the cervical 
spine until a March 1998 VA MRI report, which notes 
degenerative changes at C6-7 with bilateral foraminal 
encroachment.  There is no post-service medical evidence of 
residuals of a right shoulder laceration other than a keloid 
scar until a March 1998 VA MRI report, which notes the 
veteran's history of arthralgias with degenerative joint 
disease.  Furthermore, a psychiatric disability other than 
PTSD, degenerative changes of the cervical spine and 
residuals of a right shoulder laceration other than a keloid 
scar have never been linked to the veteran's military 
service by any medical evidence.

The Board further finds that no additional development, as 
for medical opinions or examinations is indicated.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that 38 C.F.R. § 
3.159(c)(4)(i) requires that a claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, there is no 
medical evidence of findings of a psychiatric disability 
other than PTSD, degenerative changes of the cervical spine, 
or residuals of a right shoulder laceration other than a 
keloid scar until many years after the veteran's military 
service.  A medical opinion is not necessary to decide this 
claim, as such opinion could not establish disease or injury 
in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical 
opinion that is based on the veteran's recitation of medical 
history).

(The Board recognizes that the veteran is in disagreement 
with the RO's administrative finding that he engaged in 
willful misconduct when he resisted arrest and was pushed 
through a glass door on February 25, 1973.  However, because 
the issues of service connection denied above are being 
denied because either no current disability has been shown 
or because no nexus to service is shown, any consideration 
of willful misconduct for these issues is immaterial.)

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the claims 
of service connection for psychiatric disability other than 
PTSD, degenerative changes of the cervical spine, and 
residuals of a right shoulder laceration other than a keloid 
scar, that doctrine does not apply.
ORDER

Service connection for psychiatric disability other than 
PTSD is denied.

Service connection for degenerative changes of the cervical 
spine is denied.

Service connection for a keloid scar on the right shoulder 
is granted.

Service connection for residuals of a right shoulder 
laceration other than a keloid scar is denied.

Service connection for right foot disability is denied.


REMAND

The Board is of the opinion that further development is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claims 
pertaining to hallux limitus of the left foot and PTSD.  

With respect to the claim seeking service connection for 
hallux limitus of the left foot, the veteran's service 
medical records reveal that he was seen with complaints of 
bilateral foot pain in January 1975.  The assessment was 
probable early stress injury.  Post-service treatment 
records show that the veteran underwent a left first 
metatarsal phalangeal joint arthroplasty with osteotomy in 
November 1998.  The post-operative diagnosis was hallux 
limitus of the left foot.  The veteran has not undergone a 
VA medical examination specifically to determine the 
etiology of any current left foot hallux limitus.  
Therefore, additional VA examination is necessary.  See 38 
U.S.C.A. § 5103A.

Regarding PTSD, a review of the claims files reveals that 
PTSD has been diagnosed; VA outpatient treatment records 
dated from 1998 to 2003 reflect the veteran's ongoing 
treatment for PTSD.  The veteran has described one stressful 
event during his military service; specifically, he reported 
being falsely accused of robbery and then being pushed 
through a glass door on February 25, 1973.  The RO has found 
that the veteran engaged in willful misconduct during the 
February 25, 1973 incident.  However, the medical evidence 
of record does not specify the stressor or stressors upon 
which the veteran's diagnosis of PTSD is based.  The veteran 
has not undergone a VA medical examination specifically to 
determine the etiology of any current PTSD.  Therefore, 
additional VA examination is necessary.  See 38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a physician 
with appropriate expertise to determine 
the etiology of any hallux limitus of the 
left foot.  The veteran should be properly 
notified of the examination and of the 
consequences of his failure to appear.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should provide an 
opinion as to whether it is as at least as 
likely as not that any currently diagnosed 
hallux limitus of the left foot was 
incurred during the veteran's military 
service.

2.  The RO should also arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine if he has PTSD 
due to a stressor or stressors in service.  
The veteran's claims files, to include a 
copy of this Remand, must be reviewed by 
the examiner in conjunction with the 
examination. 
The examination and the report thereof 
should be in accordance with DSM-IV.  
Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should:  (1) 
Determine whether the veteran has PTSD in 
accordance with DSM-IV criteria, and (2)  
If PTSD is diagnosed, identify the 
specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for 
this diagnosis.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  The RO should then readjudicate the 
remaining issues on appeal.  If either 
benefit sought remains denied, the RO 
should furnish the veteran and his 
representative an appropriate SSOC and 
afford them an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


